Citation Nr: 0935231	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for chronic disability 
manifested by anal pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This case was the subject of Board remands dated in February 
2007 and March 2008. 

The Veteran was scheduled for a hearing before the Board in 
August 2009.  However, in correspondence dated in July 2009, 
the Veteran withdrew his request for a Board hearing in light 
of a serious illness.  Consequently, the Board deems the 
Veteran's hearing request withdrawn.  See 38 C.F.R. § 
20.702(e).

In correspondence dated in February 2007, the Veteran raised 
the issue of entitlement to service connection for heart 
disease, to include as secondary to PTSD.  This matter is 
referred to the RO for appropriate action.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is insufficient evidence to corroborate or verify 
the Veteran's claimed in-service PTSD stressor.

2.  Diverticulitis was first shown many years after service, 
and there is no competent medical evidence to relate 
diverticulitis, or residuals thereof, to the Veteran's period 
of active service.

3.  There is no competent medical evidence of a claimed 
disability manifested by chronic anal pain until many years 
after service, and no competent medical evidence relating 
such a disability to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008); 38 C.F.R. § 3.304(f) (as amended effective 
October 29, 2008) (73 Fed. Reg. 6028 (October 29, 2008); 74 
Fed. Reg. 14491 (March 31, 2009)).  

2.  Diverticulitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3.  Chronic disability manifested by anal pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  However, element 
(4), the requirement of requesting that the claimant provide 
any evidence in his or her possession that pertains to the 
claim, was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (as it amends § 
3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.

An August 2004 notice VCAA letter explained the evidence 
necessary to substantiate the claims for service connection 
for PTSD, diverticulitis, and disability manifested by anal 
pain.  The letter also provided specific information as to 
the types of evidence that may help in substantiating a claim 
for PTSD based on an in-service sexual assault.  See 38 
C.F.R. § 3.304(f).  This letter also informed him of his and 
VA's respective duties for obtaining evidence.

In addition, an April 2008 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although Dingess VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, service personnel records, reports 
of VA post-service treatment, and reports of private 
treatment.  

In February 2009, the Appeals Management Center requested 
from the VA Extended Care Center in St. Albans, New York, all 
available treatment records for the Veteran that may be 
located at that facility dating from September 1, 1952, to 
October 31, 1952, which was during the years that the 
facility was run as St. Albans Naval Hospital.  In 
correspondence dated in March 2009, the VA Extended Care 
Center in St. Albans, New York, indicated that a search of 
its files indicated no record of treatment or hospitalization 
of the Veteran, and that the Appeals Management Center's 
correspondence was therefore being returned.  The RO and AMC 
have also made multiple attempts to obtain these same records 
from the service department, but they have not been located.  
VA has now exhausted all possible sources of treatment of the 
Veteran in September to October 1952 at this facility.  Based 
on these unsuccessful attempts, the Board finds that it is 
nearly certain that such records do not exist or that further 
attempts to obtain them would be futile.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available relevant evidence with respect to the 
Veteran's claims.

The Board further notes that in a statement dated in August 
2007, the Veteran indicated that he was treated at St. Albans 
Hospital after the claimed in-service sexual assault, though 
he was never "never admitted to a hospital for this terrible 
[incident]."  (Emphases added.)  Further, as will be 
discussed at length below, there are significant factors 
reducing the credibility of the Veteran in this matter.  
Thus, this is not a case where it is evident that records in 
the possession of VA or the service department have been lost 
or destroyed, but rather a case where there is also a 
significant question as to whether the records sought have 
ever existed.  Nevertheless, VA has made exhaustive efforts 
to seek the alleged records of treatment.

The Board finds that a VA examination is not required to 
adjudicate the Veteran's claims.  As will be disused further 
below, there is no probative evidence other than the 
Veteran's testimony to corroborate the Veteran's claimed in-
service PTSD stressors.  Further, there is already sufficient 
evidence diagnosing PTSD and relating PTSD to the Veteran's 
claimed in-service stressors.  Without any independent 
evidence to corroborate the claimed in-service stressors, a 
VA psychiatric examination would at most provide additional 
evidence relating the Veteran's PTSD to his claimed in-
service stressor.  This would have no reasonable possibility 
of substantiating the Veteran's claim for service connection 
for PTSD, since corroboration of the claimed stressors is 
required to substantiate the Veteran's claim for service 
connection for PTSD.  See 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Thus, absent any evidence to corroborate 
the Veteran's claimed in-service stressors, a VA examination 
for the purpose of adjudication of the Veteran's claim for 
service connection for PTSD is not warranted.  See 38 
U.S.C.A. § 5103A(d).

With respect to the Veteran's claims for service connection 
for diverticulitis and disability manifested by chronic anal 
pain, a VA examination is not warranted because these 
conditions are first shown many years after service and there 
is no competent medical evidence relating these conditions to 
active service.  Additionally, as will be discussed in detail 
below, the Veteran's diverticulitis and chronic anal pain 
were not noted on extensive treatment and examination for a 
myocardial infarction in April 1974, and the conditions were 
first shown many years after service, in July 1988.  The 
Board acknowledges that prediverticulae were found by barium 
enema during an extensive workup during hospitalization for a 
myocardial infarction in April 1974.  However, at that time, 
over 20 years after discharge from active service, the 
Veteran indicated he had no history of gastrointestinal or 
genitourinary problems; and on physical examination the 
abdomen was soft and flat, with no tenderness and examination 
of the pelvis and rectal areas was normal.  On the barium 
enema test the entire colon filled well with barium and there 
was no reflux to the terminal ileum.  Prediverticulae 
formation in the distal descending and pelvic colon were 
seen, with no actual pouchings.  Flexures and the 
retrosigmoid were normal.  Evacuation was good.  Mucosa 
appeared intact.  The diagnostic conclusion was 
prediverticulae formation of the distal descending and pelvic 
colon; otherwise negative barium study.  There was no history 
of complaints or current complaints corresponding to these 
findings and no indication that of any prior trauma.  The 
lack of complaints or history in connection with this finding 
casts doubt on the Veteran's credibility as to his 
description of severe and continuous symptoms from the date 
of discharge from service forward.  The evidence in sum does 
not indicate that the Veteran's diverticulitis (or current 
residuals thereof) and disability manifested by chronic anal 
pain may have begun during active or is related to any 
incident of service.  Even assuming that the Veteran 
currently has claimed diverticulitis or chronic disability 
manifested by anal pain, given the absence of any pertinent 
abnormal findings during service or for many years 
thereafter, any nexus opinion at this late stage would be 
purely speculative and lack significant probative value.  The 
Board therefore concludes that no additional development is 
required based on the facts of this case, to include a 
medical examination and/or opinion where the examiner would 
at most be asked whether there is a causal link between a 
current diagnosis first established many years after service 
and service treatment records that contain no suggestion of 
the claimed disability.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Consequently, there is no duty on the part of VA to provide a 
VA examination as part of its duty to assist in the 
development of the Veteran's claims.  See 38 U.S.C.A. 
§ 5103A(d)(2). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. When the fact of chronicity in service is not 
adequately supported for such a claimed chronic condition, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  However, where the veteran 
did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records or 
other credible sources that corroborate his or her testimony 
as to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

In the present case, there is no contention or indication 
that the Veteran engaged in combat with the enemy.  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's statements or testimony as to the 
occurrence of the claimed stressor.  See, e.g., 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

When the claim, as here, is predicated on an alleged sexual 
assault, evidence from sources other than the veteran's 
service records may be used to corroborate the veteran's 
account of the stressor incident, such as:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes may constitute credible 
evidence of a stressor, including:  a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In claims for entitlement to service connection for PTSD 
involving personal assault, the existence of a stressor in 
service does not have to be proven by the "preponderance of 
the evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine set forth at 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Factual Analysis

The Veteran asserts that he has PTSD as a result of sexual 
assaults that occurred in August 1952 while serving on board 
a Navy ship, the USS Tanner.  He further contends that he 
developed diverticulitis, and a chronic disability manifested 
by anal pain, as a result of injuries sustained in the 
assaults.  (See Veteran's written statement received April 
2005 and duplicate statement received in April 2008; 
Application for Compensation and/or Pension received in July 
2004, Section III.)  

The Board acknowledges the styling of the issues of 
entitlement to service connection for diverticulitis and 
chronic disability manifested by anal pain as "secondary to 
PTSD" in an August 2009 Written Brief Presentation.  
However, it is clear from the reading of the Veteran's 
contentions, both directly and through his representative, 
that the Veteran is not claiming that currently diagnosed 
PTSD causes or aggravates diverticulitis and anal pain, but 
rather that these conditions arose from injuries sustained 
during the same sexual assaults that he claims to be the 
cause of his current PTSD.

The Board notes that there is no indication or diagnosis of 
psychosis within one year after discharge from active 
service.  Thus, the presumptive provisions set forth at 38 
C.F.R. §§ 3.307 and 3.309(a) do not apply in this matter.  
The Board further notes that evidence does not show that a 
diagnosis of PTSD was established during active service, so 
that the recently added presumptive provision for service 
connection for PTSD set forth at 38 C.F.R. § 3.304(f)(1), 
regarding cases in which PTSD was diagnosed during active 
service, as effective from October 29, 2008, does not apply 
in the instant case.  See 73 Fed. Reg. 6028 (October 29, 
2008); 74 Fed. Reg. 14491 (March 31, 2009).  

At a January 1952 service entrance examination, no 
psychiatric disease or effect was noted, and no defect of the 
abdomen, viscera, anus or rectum was noted.  The Veteran was 
transferred to a Navy hospital ship in March 1952 and treated 
for tonsillitis.  A sick call treatment record indicates that 
he was twice seen in May 1952 for an upper respiratory 
infection with sinusitis; and three times in June 1952--for a 
cold and sore ears, headaches, and chest pain and general 
malaise, respectively.  He was seen three times in August 
1952, the month during which he alleges the claimed sexual 
assault occurred-for a sore throat on August 24, 1952; for a 
headache on August 30, 1952; and for a common cold and sore 
throat on August 31, 1952.

An additional sick call treatment record indicates that the 
Veteran was treated for a cough and cold in March 1953; for 
an infection of the left leg in April 1953; and twice for a 
common cold in August 1953.

At a service discharge examination in November 1953, 
psychiatric clinical evaluation was normal, and clinical 
evaluation of the abdomen, viscera, anus and rectum was 
normal.  

Service personnel records reflect that the Veteran was rated 
for proficiency at 3.5 of 4 (all scores are out of a possible 
4 points) in the quarter ending June 1952, 3.5 for the 
quarter ending September 1952; 3.6 for the quarter ending 
December 1952; 3.5 for the quarter ending March 1953; 3.7 for 
the quarter ending June 1953; 3.7 for the quarter ending 
September 1953; and 3.7 for the quarter ending November 1953.  
For seamanship he was rated at 3.5 for the quarter ending 
June 1952; 3.5 for the quarter ending March 1953; 3.7 for the 
quarter ending September 1953; and 3.7 for the quarter ending 
November 1953.  For conduct he was rated at 4.0 for every 
quarter, specifically those ending in May 1952, June 1952, 
September 1952, December 1952, March 1953, June 1953, 
September 1953, and November 1953.

Private medical records reveal that the Veteran was 
hospitalized for an acute myocardial infarction in April 
1974.  During the hospitalization he provided medical 
histories and underwent detailed physical evaluations.  He 
indicated he had no history of gastrointestinal or 
genitourinary problems.  On physical examination the abdomen 
was soft and flat, with no tenderness.  Examination of the 
pelvis and rectal areas was normal.  Among many other tests 
and studies, he underwent a barium enema.  The entire colon 
filled well with barium.  There was no reflux to the terminal 
ileum.  Prediverticulae formation in the distal descending 
and pelvic colon was seen, with no actual pouchings.  
Flexures and the retrosigmoid were normal.  Evacuation was 
good. Mucosa appeared intact.  The diagnostic conclusion was 
prediverticulae formation of the distal descending and pelvic 
colon; otherwise negative barium study.  

Private medical records further show that in July 1988, at 
age 56, the Veteran was hospitalized for severe left lower 
quadrant pain.  The diagnosis was made of diverticulitis both 
acute and chronic.  A barium enema showed that there was 
marked narrowing and inflammation.  Because of the character 
of the acute process he was place on antibiotics and was sent 
home for approximately three weeks and then was re-admitted 
for elective surgery.  The post-operative diagnosis was acute 
and chronic diverticulitis.  The Veteran has emphasized the 
finding in the operative report that examination showed that 
there was a perforation which had sealed and was perforated 
into the mesentery.

During initial VA treatment in July 2001, during counseling 
the Veteran underwent a PTSD screening.  He indicated he had 
never had terrible experiences; had not been bothered by 
repeated memories, thoughts or images of one or more 
stressful events; had not felt distant or cut off from other 
people; and had not in the past month felt being "super 
alert" (quotes in original), watchful or on guard.  The PTSD 
screen was evaluated as negative.

A private colonoscopy in July 2003 resulted in an assessment 
of normal examination.

The Veteran began receiving psychiatric treatment at VA in 
March 2004, after responding positively to a military sexual 
trauma screen.  He was diagnosed as having PTSD, related to 
two incidences of sexual assault described as having occurred 
onboard a Navy ship.  The Veteran began to receive regular 
treatment for PTSD in the months thereafter. 

In a written statement from the Veteran's spouse, received in 
August 2004, she asserted that she and the Veteran were 
married in December 1951, prior to the Veteran entering 
active service in January 1952.  The Board notes, however, 
that the marriage certificate associated with the claims file 
indicates that she and the Veteran were married in December 
1952, after his entrance into active service and after the 
date of the alleged August 1952 sexual assaults.  The 
Veteran's spouse described the Veteran's history of having 
great difficulty using the bathroom, with groaning and 
moaning, leaving him with depression most of the time.  She 
wrote that when she asked him why he did not take some 
medicine for his condition, he told her that it would go 
away.  She described the Veteran's physician after surgery in 
July 1988 as telling the Veteran that he was the luckiest man 
alive because of the condition that he was in, and having 
asked her if there was something that happened in the 
Veteran's past the she should tell him about.  She stated 
that the Veteran told her many years later, in the year 2004, 
of the claimed in-service sexual assaults upon him.  

A lay statement from the Veteran's daughter dated in 
September 2004 described the Veteran as having been unhappy 
and emotionally distant from his family members over their 
lifetimes, and the Veteran informing her in the year 2004 of 
the in-service sexual assaults.  

The Board finds that there is ample evidence of a diagnosis 
of PTSD, and ample medical nexus opinion evidence linking the 
current diagnosis of PTSD to the Veteran's claimed in-service 
stressors of two sexual assaults on-board the USS Tanner.  
There remains, therefore, the question of whether the 
Veteran's claimed in-service non-combat stressors have been 
adequately corroborated or verified through credible 
supporting evidence, other than solely by the Veteran's own 
lay testimony.  See 38 C.F.R. § 3.304(f).  For the reasons 
set forth below, the Board finds that the claimed stressors 
have not been adequately corroborated or verified, and that 
entitlement to service connection for PTSD is therefore not 
warranted.

The service personnel records do not show that the Veteran 
experienced a decrease in performance during the time of the 
claimed assaults.  As detailed above, conduct was evaluated 
as 4.0 out of 4.0 for each quarter throughout the Veteran's 
period of active service.  Overall performance in other areas 
was 3.5 before and during the time of the claimed assaults, 
and generally improved gradually to 3.7 by the time of his 
discharge from service.  In sum, the service personnel 
records do not reflect changes in performance or matters of 
discipline that might plausibly have reflected personal 
difficulties as a consequence of the claimed sexual assaults.   

As set forth in detail above, service treatment records are 
silent for complaints referable to anal pain or trauma, or 
trauma as otherwise might be plausibly said to be related to 
a sexual assault of the type described by the Veteran.  All 
relevant clinical evaluations up to the date of the Veteran's 
discharge were normal.  Thus, there is nothing in the service 
treatment records that would corroborate or verify the 
claimed sexual assaults described by the Veteran.

Also, as noted above, the Veteran underwent extensive 
evaluation in April and May 1974 while hospitalized for a 
myocardial infarction.  A barium enema conducted in April 
1974, over 20 years after service, was normal except for 
prediverticulae.  There was no indicated history of anal 
trauma and there were notations as to symptoms occurring with 
on use of the bowels.  On the barium enema evacuation was 
good.  On physical examination the abdomen was soft and flat, 
with no tenderness.  Examination of the pelvis and rectal 
areas was normal.  Thus, to the extent the Veteran claims 
severe symptoms upon bowel movements from the date of 
discharge from service forward as evidence of his claimed in-
service stressors, the April 1974 hospitalization records 
render his contentions in this regard less than fully 
credible.  The April 1974 records of medical treatment and 
evaluation of the Veteran's gastrointestinal system are more 
highly probative than his current description of severe 
symptoms during service and chronically thereafter.  The lack 
of description of any such symptoms during extensive 
evaluation in April 1974 is more reliable evidence of his 
condition as of that time and during the years prior.  The 
Board acknowledges the severe findings on barium enema in 
1988 and at July 1988 surgery; however, in the Board's view, 
the negative findings and absence of complaints fourteen 
years earlier, in April 1974, are significant competent 
medical evidence that these conditions did not exist 
chronically from the time of the Veteran's discharge from 
service in November 1953 forward. 

In correspondence dated in August 2004 the Veteran's spouse 
described the Veteran as having difficult episodes of using 
the bathroom and the Veteran's consequent depression from the 
time of his discharge from service forward.  However, she did 
not properly recall that she became married to the Veteran in 
December 1952, after the date of the claimed assault.  
Rather, she has described herself as having become married to 
the Veteran in 1951, prior to the Veteran's entrance into 
active service.  The Board does not doubt that the Veteran 
did experience severe symptoms at some point in time, 
ultimately resulting in the need for significant surgery in 
July 1988, over 34 years after active service.  However, it 
is clear from her recounting of the date she became married 
to the Veteran that her recollection as to the critical dates 
in question are not sufficiently reliable to establish a 
correlation between the onset of symptoms and the dates of 
the claimed sexual assaults, as described to her by the 
Veteran in 2004, over 50 years after discharge from active 
service.  This is not necessarily to doubt her credibility, 
but rather to note that the date she learned of the claimed 
sexual assaults is extremely remote from service, such as to 
render unreliable her retrospective recounting of sequences 
or dates of events during service, as evidenced, for example, 
by her inaccurate recounting of even so memorable an event as 
the date of her marriage.

The Veteran's daughter's account of the Veteran having been 
distant from his family over the course of many years, and 
the Veteran having described the claimed sexual assault to 
her over 50 years after the claimed event occurred, is 
likewise  only of a greatly attenuated probative value.  She 
was obviously not in a position to reliably recount events or 
the Veteran's disposition as it related to his condition in 
the early 1950s or the years shortly thereafter.  

For these reasons, the Board finds that there is no reliable 
and probative corroborating evidence showing that the claimed 
in-service stressors occurred.  Moreover, the April 1974 
hospitalization records are significant evidence 
preponderating against the history of severe symptoms from 
service forward as described by the Veteran.  Based on the 
foregoing, the Board finds that there is insufficient 
evidence to corroborate or verify the claimed in-service 
sexual assaults as described by the Veteran, and that overall 
the preponderance of the evidence is against events having 
occurred in the manner as described by the Veteran.  Although 
there are repeated diagnoses of PTSD, and medical opinions 
associating current PTSD with the claimed in-service sexual 
assaults, the evidence is insufficient to corroborate the 
claimed in-service sexual assaults as described by the 
Veteran.   Without corroboration of the claimed in-service 
stressors, the criteria for service connection for PTSD are 
not met, and entitlement to service connection for PTSD is 
not warranted.  See 38 C.F.R. § 3.304(f).

As to the matters of entitlement to service connection for 
diverticulitis and disability manifested by chronic anal 
pain, many of the same reasons and bases apply.  As discussed 
in detail above, service treatment records contain no 
diagnosis or symptoms that would plausibly be related to the 
Veteran's description of symptoms of anal pain and discomfort 
on bowel movements after the claimed sexual assault in August 
1952.  All relevant clinical evaluations of the abdomen and 
viscera, and anus and rectum, were normal, to include at the 
Veteran's service discharge examination.  Service personnel 
reports are silent for any indication that symptoms or 
incidents as described by the Veteran had an impact on his 
performance.  In April 1974, over 20 years after service, 
during extensive evaluation during hospitalization for a 
myocardial infarction, evacuation of the bowels was normal on 
barium enema and the sole finding on barium enema was 
prediverticulae.  There were no complaints or histories 
relating to the Veteran's anus, rectum, abdomen or bowels, 
and clinical evaluation of these systems was normal.  This is 
evidence of great weight against the Veteran's claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon-
related problems for period of over 40 years).  Further, 
here, unlike Maxson, not only is there an absence of 
documentation of treatment or complaints until July 1988, 
over 34 years after service; but also there is documentation 
of an intervening absence of any history or complaints in 
April 1974, over 20 years after active service.  

Further, there is in this case no competent medical nexus 
opinion of a link between a current condition manifested by 
anal pain in general, or by residuals of diverticulitis in 
particular, and a disease or injury during active service.  
To the extent the Veteran's allegations of severe pain from 
the time of service until at least July 1988, the time of his 
surgery for diverticulitis, might be considered some limited 
probative lay evidence of such a connection, this testimony 
is of greatly diminished probative value, in light of the 
negative findings and histories in April 1974.  With 
inadequate evidence of an in-service disease or injury, 
evidence of strong probative weight demonstrating a lack of 
continuity of symptomatology at least until over 20 years 
after service, and no competent medical evidence of a medical 
nexus between a current disease or injury and a disease or 
injury during active service, the criteria for service 
connection for diverticulitis and chronic disability 
manifested by anal pain are not met.  Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for PTSD, diverticulitis, and a 
chronic disability manifested by anal pain.  As such, 
entitlement to service connection for these conditions is not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diverticulitis is 
denied.

Entitlement to service connection for a chronic disability 
manifested by anal pain is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


